DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The limitation “a plurality of mounts at the support for the at least two on-off switchable magnet units” recited in Line 14 of claim 23 is new matter.  There is no support for the claimed limitation in the specification at the time of filing.  That is, the specification at the time of filing discloses a first mount and a second mount for first and second magnet units, respectively.  Thus, there is not a plurality of mounts for each magnet unit.  Appropriate correction required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-12, 15-18, 21, 23-29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “pole shoes at a working face” in Lines 4-5.  It is not clear to what feature the working face is attributed - the workpiece or the magnet units.  Appropriate correction required.
Claim 11 recites “said curved for rotation” in Line 6.  It is not clear to what feature the curved recitation is attributed.  Appropriate correction required.
The limitation “a plurality of mounts at the support for the at least two on-off switchable magnet units” recited in Line 14 of claim 23 is indefinite.  It is not clear if there is a respective relationship among the mounts and magnets or if there is a plurality for each.  Appropriate correction required.
Claim 23 recites the limitation "the on-off switchable magnet unit" in Line 8 and Line 10, respectively.  There is insufficient antecedent basis for this limitation in the claim.  That is, there is at least two on-off switchable magnet units claimed, so it is not clear which of those is being referenced.  Appropriate correction required.
Claim 25 depends upon canceled claim 19.  Appropriate correction required.
Claim 28 recites “pole shoes at a working face” in Lines 4-5.  It is not clear to what feature the working face is attributed - the workpiece or the magnet units.  Appropriate correction required.
Claim 29 recites “pole shoes at a working face” in Lines 4-5.  It is not clear to what feature the working face is attributed - the workpiece or the magnet units.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10, 12, 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Koichi et al. (JP 58-103310) in view of Applicant Admitted Prior Art (AAPA).
(Claim 1) Koichi discloses a magnetic tool stand (Figs. 1-4) for supporting and securing a tool (3) relative to a ferromagnetic body (i.e., a pipe (10)).  The magnetic tool stand includes a first and second on-off switchable magnet units (2, 2’).  Each of the first and second on-off switchable magnet units (2, 2’) having at least one pair of oppositely polarisable pole shoes at a working face of the respective on-off switchable magnet unit (Figs. 1, 2).  The pole shoes are disposed to provide a closed magnetic circuit at each unit with and when contacting the ferromagnetic body and to magnetically attach the magnetic tool stand to the ferromagnetic body (Translation Page 1-2).  The magnetic tool stand further includes a support (1) having a first side on which is provided a tool mount for releasable or permanent securing of the tool to the support (side toward top of page (or opposite magnets) in Figures 1, 2), and a second side opposite the 
In the event Applicant traverses the type of magnets in Koichi not being the same as those claimed, the disclosure of AAPA would make the combination obvious to one of ordinary skill.  In the AAPA, Pages 13 and 16 of the Specification set forth several suitable devices (including the claimed magnets) which may be used.  At a time prior to filing it would have been obvious to one of ordinary skill in the art to provide the tool stand disclosed in Koichi with the style of magnets as disclosed in the AAPA as a simple substitution of one known element for another to obtain the predictable result of attaching the tool stand to the pipe with a releasable see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several rationales that may support a finding of obviousness, including: simple substitution of one known element for another to obtain predictable results).
(Claim 4) The first and second on-off switchable magnet units are secured to the support and are rotatable about a respective swivel axis relative to the support (about mounts along respective axes a, a’).
(Claim 10) Each of the first and second mounts include a pair of through holes located coaxially in each opposing leg of the at least one pair of legs (Figs. 1, 2 where swivel pins a, a’ are located) and a pair of support pins (a, a’) are secured at axially opposite end faces of the respective on-off switchable magnet unit and received within said through holes in a manner allowing rotation of the respective on-off switchable magnet unit about a swivel axis defined by the pair of coaxially aligned through holes.
(Claim 12) The magnet units are shaped as an external housing, and wherein the pole shoes are provided by a pair of ferromagnetic pole rails which extend substantially along an axial length of the external housing in spaced apart relationship on the working face provided at one side of the external housing (Koichi Figs. 1, 2; AAPA Specification at pages 13, 16).
(Claim 18) The first and second on-off switchable magnet units are permanent magnet units switchable between the on state in which magnetic flux passes between the respective first and second on-off switchable magnet unit through the pole shoes into the ferromagnetic body, and the off state in which no magnetic flux is present at the pole shoes of the respective first and second on-off switchable magnet unit (Koichi Figs. 1, 2; AAPA Specification at page 13, 16).
(Claim 28) ) Koichi discloses a magnetic tool stand (Figs. 1-4) for supporting and securing a tool (3) relative to a ferromagnetic body (i.e., a pipe (10)).  The magnetic tool stand 
In the event Applicant traverses the type of magnets in Koichi not being the same as those claimed, the disclosure of AAPA would make the combination obvious to one of ordinary see KSR, 550 U.S. at 418 (reciting several rationales that may support a finding of obviousness, including: simple substitution of one known element for another to obtain predictable results).
Claims 5, 6, 8, 11 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Koichi et al. (JP 58-103310) in view of Applicant Admitted Prior Art (AAPA) further in view of Hitachi (JP 10-148630).
While the modified Koichi device includes pins that provide a pivot, the reference does not explicitly disclose slots that allow the magnet units to adjust for different size of pipes.
Hitachi discloses at least one mount capable of relative translatory displacement of the magnet units towards and away from each other whilst secured at the support structure (Figs. 1, 3).  The translatory displacement is curved about the curved slots (Figs. 1, 3).  At a time prior to filing it would have been obvious to one of ordinary skill in the art to provide the tool stand disclosed in Koichi with curved slots to provide translatory movement to the magnet units as taught by Hitachi in order to provide the device with the ability to adjust for different sized workpieces.  Because the magnet units in Koichi are disposed between two legs, respectively, each mount for each magnet unit includes (a) a pair of slots, one slot in each opposing leg plate in mirrored locations, and (b) a pair of support bolts or pins secured at axially opposite end faces of the magnet unit and received within said congruent slots.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koichi et al. (JP 58-103310) in view of Applicant Admitted Prior Art (AAPA) and Hitachi (JP 10-148630) further in view of Harry (US Patent No. 3,456,738).
Koichi does not explicitly disclose an arresting mechanism.
Harry discloses an arresting mechanism (56, 52) operative between the magnet units and the support structure to releasably secure the magnet units against movement when in said operational positions. The arresting mechanism comprises a clamping arrangement operable by a handle (56).  At a time prior to filing it would have been obvious to one of ordinary skill in the art to provide the tool stand disclosed in Koichi with an arresting mechanism as taught by Harry in order fix the magnet units in place.
Claims 1, 2, 4, 10, 12, 18, 21-23, 25, 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler (US Patent No. 3,922,107) in view of Koichi et al. (JP 58-103310) and Applicant Admitted Prior Art (AAPA).
(Claims 1, 4, 22, 23, 28 and 31) Fowler discloses a tool stand for supporting and securing a tool relative to a ferromagnetic body (i.e., a pipe, 12; Col. 5, Lines 60-61).  The tool stand includes a support (14) having a first side (surface facing away from workpiece and toward tool in Fig. 1) on which is provided a tool mount (side brackets 20) for releasable or permanent securing of the tool to the support structure, and a second side (side facing/contacting workpiece in Fig. 1) opposite the first side and which, in use of the tool stand, faces a workpiece with first and second mounts (60, 62, 64, 70) for connecting the tool stand to the workpiece on which the tool stand is to be secured.  Fowler includes a power tool (10) with a motor of the tool is supported or carried, the motor serving to impart motion onto a material cutting implement of the tool (Fig. 1).  Fowler does not explicitly disclose magnets as claimed.
Koichi discloses a magnetic tool stand (Figs. 1-4) for supporting and securing a survey instrument (3) relative to a ferromagnetic body (i.e., a pipe (10)).  The tool stand includes a first and a second on-off switchable magnet units (a pair of on-off magnets 2, 2').  Each magnet unit (2, 2') having at least one pair of oppositely polarisable pole shoes at a working face of the unit, the pole shoes disposed to provide a closed magnetic circuit at each unit with and when contacting the ferromagnetic body and to magnetically attach the tool base to the ferromagnetic body.  The magnet units, which face the ferromagnetic body, further include first and second mounts (Page 3, Line 1-Page 4, Line 8) releasably securing the first and second magnet units, respectively, to the support (1), the two mounts located in spaced apart relationship to each other at opposite sides of a pole brace (Figs. 1, 2; 5).  The first and second mounts are devised to provide at least one degree of freedom of rotational movement for the respective magnet units at the support structure (via pin axes (a, a’)) and enable the working faces to be rotated into a range of operational positions including a first position in which the working faces of the magnet units are coplanar or parallel for resting the pole shoe pairs on at least one planar surface (Fig. 1), and a second position in which the working faces of the first and second magnet units are angled relative to each other for resting the pole shoe pairs of both magnet units on a curved surface of the ferromagnetic body (Fig. 2).  Additionally, the support (1) includes a horizontally extending top (surface facing away from pipe in Figs. 1, 2) and at least one pair of legs (either oppositely arranged pair of legs would meet the claim - either the legs where the pins are connected (a, a’) or the other pair) extending downward from the horizontally extending top and spaced apart from one another.  The first and second on-off switchable magnet units are located and supported between the legs (Figs. 1, 2).  Because the mounts permit rotational pivoting or swiveling of the magnet units the magnet units are secured to the support so that the magnet units are respectively see KSR, 550 U.S. at 418 (reciting several rationales that may support a finding of obviousness, including: use of a known technique to improve similar devices in the same way; and applying a known technique to a known device ready for improvement to yield predictable results).
In the event Applicant traverses the type of magnets in Koichi are not the same as those claimed, the disclosure of AAPA would make the combination obvious to one of ordinary skill.  In the AAPA, Pages 13 and 16 of the Specification set forth several suitable devices (including the claimed magnets) which may be used.  At a time prior to filing it would have been obvious to one of ordinary skill in the art to provide the tool stand disclosed in Fowler with the style of magnets as disclosed in the AAPA as this is a simple substitution as a simple substitution of one known element for another to obtain the predictable result of attaching the tool stand to the pipe with a releasable connection.  see KSR, 550 U.S. at 418 (reciting several rationales that may support a finding of obviousness, including: simple substitution of one known element for another to obtain predictable results).  As a result of the modification in view of the AAPA (which discloses a hand on the top of the magnet), an opening would be needed to provide clearance for the handle when the magnet is pivoted.
(Claim 2) In the Fowler device, a window (48; Fig. 1) in the support that extends between the first and second sides and is located between the connection means (60, 62, 64, 70).  The window is sized to allow a work piece interaction component of the tool (10) to interact with the 
(Claim 10) In the modified Fowler device, the mount for each magnet unit includes a pair of through holes located coaxially in the opposing leg plates and a pair of support bolts or pins (Koichi a, a’) secured at axially opposite end faces of the magnet unit and received within said through holes in a manner allowing rotation of the magnet unit about a swivel axis defined by the pair of coaxially aligned through holes (Koichi Figs. 1, 2).
(Claim 12) The magnet units are shaped as an external housing, and wherein the pole shoes are provided by a pair of ferromagnetic pole rails which extend substantially along an axial length of the external housing in spaced apart relationship on the working face provided at one side of the external housing (Koichi Figs. 1, 2; AAPA Specification at pages 13, 16).
(Claim 18) The magnet units are permanent magnet units switchable between the on state in which magnetic flux passes between the magnet unit through the pole shoes into the ferromagnetic body, and the off state in which no magnetic flux is present at the pole shoes (Koichi Figs. 1, 2; AAPA Specification at page 13, 16).
(Claim 25) The tool mount allows fixing a defined position at said side supports (Fowler Fig. 1)
(Claim 21) Fowler includes a power tool (10) mounted to or integrated with the support structure, the power tool adapted for machining work pieces.

Claims 3, 7, 15, 24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler (US Patent No. 3,922,107) in view of Koichi et al. (JP 58-103310) and Applicant Admitted Prior Art (AAPA) further in view of Ono (JP S32-000856).
(Claim 3) The modified Fowler device discloses a cut-out window (48) extending between the first and second sides at an edge of the support structure and located between the first and second magnet units, the cut out sized to allow a work piece interaction component of the tool to interact with the ferromagnetic body or a work piece located proximate the second side (Fig. 1).  Yet, Applicant likely means that the edge is an outer edge on the perimeter and the cutout window in Fowler does not intersect with the perimeter of the support structure.  Yet, Ono discloses a cutout opening out to an outer edge of a support structure (Figs. 1, 2).  At a time prior to filing it would have been obvious to one of ordinary skill in the art to provide the tool stand disclosed in Fowler with the cutout window as taught by Ono as a simple substitution of one known element for another to obtain the predictable result of permitting access for a cutting element to interact with a workpiece.  KSR, 550 U.S. at 418.
(Claim 7) In the Fowler device, the central cut-out window (48; Fig. 1) in the support that extends between the first and second sides and is located between the connection means (60, 62, 64, 70).  Thus, the modified Fowler device includes the cut-out located between the first and second magnet units (magnet units supported between the legs on either side of said cut-out).
(Claim 13) The support plate (Fowler 1) horizontally extending top includes a top plate with a central through-hole (Fowler 48) providing said window.  In the modified Fowler device, the legs include one pair of webs integral with the top plate, extending perpendicular to the top plate in parallel spaced apart relationship and along width-ward terminal edges of the support annular top plate, whereby the support structure has an overall U-shaped cross-section (Koichi see In re Seid, 161 F.2d 229 (CCPA 1947);  KSR, 550 U.S. at 418.
(Claim 15) The modified Fowler device includes a horizontal extending top of the support being a U-shaped top plate in which the cut-out is located between a pair of first web portions joined by a traverse web portion, and wherein the leg plates comprise (i) a pair of first terminal webs at the terminal ends of the pair of first web portions of the U-shaped horizontally extending top of the support plate, and (ii) a second terminal web extending perpendicular to and located at a terminal end of the traverse web portion, wherein the pair of first terminal webs and the second terminal web extend in parallel spaced apart relationship and along width-ward terminal edges of said support plate (Fowler Figs. 1, 2; Koichi Figs. 1, 2).
(Claim 24) Fowler includes a window cutout (48) in the support that extends between the first and second sides and is located between the connection means (60, 62, 64, 70).  The window is sized to allow a work piece interaction component of the tool (10) to interact with the ferromagnetic body or a work piece located proximate the second side (Fig. 1).  The window is located in an about centric location of the support structure (Fig. 1).  Thus, the modified Fowler device includes the central aperture located between the first and second magnet units (magnet units supported between the legs on either side of window).
(Claims 26 and 27) A mounting structure is removably secured to the support structure by fasteners (Fowler 22, 20), the mounting structure includes a tool mount carried on side supports which extend away from said first side of the support structure so as to span over said window .
Claims 5, 6, 8, 11 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler (US Patent No. 3,922,107) in view of Koichi et al. (JP 58-103310) and Applicant Admitted Prior Art (AAPA) further in view of Hitachi (JP 10-148630).
While the modified Fowler device includes pins that provide a pivot, the reference does not explicitly disclose slots that allow the magnet units to adjust for different size of pipes.
Hitachi discloses at least one mount capable of relative translatory displacement of the magnet units towards and away from each other whilst secured at the support structure (Figs. 1, 3).  The translatory displacement is curved about the curved slots (Figs. 1, 3).  At a time prior to filing it would have been obvious to one of ordinary skill in the art to provide the tool stand disclosed in Fowler with curved slots to provide translatory movement to the magnet units as taught by Hitachi in order to provide the device with the ability to adjust for different sized workpieces.  Because the magnet units in Fowler are disposed between two legs, respectively, each mount for each magnet unit includes (a) a pair of congruent slots, one slot in each opposing leg plate in mirrored locations, and (b) a pair of support bolts or pins secured at axially opposite end faces of the magnet unit and received within said congruent slots.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler (US Patent No. 3,922,107) in view of Koichi et al. (JP 58-103310) and Applicant Admitted Prior Art (AAPA) and Hitachi (JP 10-148630) further in view of Harry (US Patent No. 3,456,738).
Fowler does not explicitly disclose an arresting mechanism.
Harry discloses an arresting mechanism (56, 52) operative between the magnet units and the support structure to releasably secure the magnet units against movement when in said operational positions. The arresting mechanism comprises a clamping arrangement operable by a handle (56).  At a time prior to filing it would have been obvious to one of ordinary skill in the art to provide the tool stand disclosed in Fowler with an arresting mechanism as taught by Harry in order fix the magnet units in place.
Response to Arguments
Applicant's arguments filed December 4, 2020 have been fully considered but they are not persuasive.  Applicant argues that one of ordinary skill would not have been motivated to modify the Fowler reference with magnet units as taught by Koichi because Fowler already teaches a support structure for attachment to a pipe.  Applicant then requests reconsideration of secondary considerations evidence that allegedly supports a finding of patentability relative to claim 23.  Examiner disagrees.
One of ordinary skill would be motivated to modify the Fowler device with magnets as suggested by Koichi.  Fowler discloses means for attaching to a pipe but the magnets do not provide attachment in the same manner as the chains.  A further and different benefit is provided see, e.g., Hougan (US Patent No. 4,047,827) (Col. 1, Lines 5-36).  Furthermore, a person of ordinary skill is not without knowledge or skill beyond the teachings of the reference.  As mentioned in the Interview dated January 16, 2020, a person of ordinary skill having ferrous pipes as workpieces would be motivated to modify the device for quick attachment/detachment to the work surface.  Therefore, the possible benefit of the magnetic connection/disconnection is a motivation for modifying the Fowler reference.
Turning to the secondary consideration of industry praise, “[e]vidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion.”  see, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372 (Fed. Cir. 2007) ("the record establish[ed] such a strong case of obviousness" that Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162 (Fed. Cir. 2007) (same).  A prima facie case of obviousness is weighed on the balance of the evidence or the preponderance standard.  The balance of the evidence, despite evidence of someone in belief that the alleged device of claim 23 is beneficial enough to write an article praising it, still tips in favor of rejection under 35 U.S.C 103.  The Fowler reference discloses a drill on a support for attaching to a pipe workpiece.  Koichi discloses a tool support having magnets for attaching to a ferrous pipe workpiece.  The strength of the combination outweighs the secondary evidence.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN C RUFO/Primary Examiner, Art Unit 3722